DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP, and Survey & Certification

CMCS Informational Bulletin
DATE:

September 16, 2010

FROM:

Cindy Mann, Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

Review and Approval Process for Section 1115 Medicaid Demonstration
Programs – Notice of Proposed Rulemaking on Display in the Federal Register

This informational bulletin is to notify you that today the Centers for Medicare & Medicaid
Services (CMS) put on display at the Federal Register a notice of proposed rulemaking (with a
60-day comment period) establishing State and Federal transparency and public notice and
comment procedures relating to demonstration projects under section 1115 of the Social Security
Act (the Act) relating to Medicaid and the Children’s Health Insurance Program (CHIP). This
regulation implements the provisions of section 10201(i) of the Patient Protection and Affordable
Care Act of 2010 (Affordable Care Act). The regulation is available for viewing today at
http://www.ofr.gov. After today, it will be posted at http://www.access.gpo.gov listed under the
publication date of September 17, 2010. You can submit electronic comments to
http://www.regulations.gov. We encourage all interested parties to review and comment on the
proposed rules. The comment period closes on November 16, 2010.
The Affordable Care Act amended section 1115 of the Act, which allows the Secretary of the
Department of Health and Human Services (the Secretary) to waive selected provisions of the
Act for experimental, pilot, or demonstration projects and to use Medicaid or CHIP funds for
expenditures that otherwise would not be permitted under federal law. The Act requires that
CMS issue regulations establishing processes to ensure meaningful public input into the
development of State demonstration projects, as well as in the Federal review and approval of
State demonstration applications and renewals. The Act also requires periodic evaluations and
implementation reports to ensure that information on the outcomes of demonstration projects is
available to the public.
The proposed rule provides that information about Medicaid and CHIP demonstration
applications and approved demonstration projects will be publicly available at the State and
Federal levels and that there will be an opportunity for the public to comment on the proposals as
they move through the process. At the same time the proposed rule seeks to assure that the
development and review of demonstration proposals proceed in a timely and responsive manner.
Among other procedures, the rule proposes State and Federal public notice processes, identifies

the information that must be provided in such notices, and proposes minimum 30 day public
comment periods at both the State and Federal levels. The rule also proposes a good cause
exception under which CMS and States could bypass transparency requirements in the event of
an emergency, such as a flood or other natural disaster.
Once the comment period has concluded, CMS will review all comments received and issue final
regulations.

